DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; 13-20 are withdrawn.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 1/6/2022.
Applicant’s traversal of the double patenting rejections has been fully considered. The claims have been amended in such a way to diverge from the already patented claims. The rejection is withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims and arguments. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robin Snader on 8/2/2022.

The application has been amended as follows: 

The claims are amended as follows:

Claims 13-20 (Canceled)


Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to teach, suggest, or reasonably make obvious the claimed features of at least one non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more of the video recorder processor, recording device manager processor, and breath analyzer processor, cause the one or more processors to perform the following steps: performing, by the breath analyzer, a breath analysis of the donor; obtaining, by the breath analyzer, the breath analysis result; receiving, by the recording device manager and from the breath analyzer, an in- progress indication indicating that the breath analysis of the donor is in progress; obtaining peripheral device identification information from peripheral recording devices based on the in-progress indication; 2Application No. 16/548,142Response to Office Action Dated October 4, 2021Response Dated January 6, 2021obtaining the video data collected by the at least one video recorder, during the breath analysis of the donor; receiving, by the recording device manager and from the breath analyzer, the breath analysis result; and storing the breath analysis result, the in-progress indication, and the peripheral device identification information with the video data in combination with the other required structures of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791